          Case 8:18-cv-00883-PWG Document 128 Filed 07/30/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND



    AMERICAN ACADEMY OF PEDIATRICS, et al.,

                 Plaintiffs,

    v.                                                     Civil Action No. 8:18-cv-883-PWG

    FOOD AND DRUG ADMINSTRATION, et al.,

                 Defendants.



                    PROPOSED INTERVENOR TRADE ASSOCIATIONS
                               NOTICE OF APPEAL

         Notice is hereby given that proposed intervenor trade associations in the above-captioned

case hereby appeal to the United States Court of Appeals for the Fourth Circuit from a Letter

Order (Doc. 84), issued on May 31, 2019 and entered on June 3, 2019, denying proposed

intervenors the opportunity to intervene as of right and/or permissive intervention.1


Dated July 30, 2019




1
  Proposed intervenor trade associations are as follows: American E-Liquid Manufacturing
Standards Association; American Vaping Association; Arizona Smoke-Free Business Alliance;
Indiana Smoke-Free Association; Iowans for Alternative to Smoking and Tobacco; Kentucky
Smoke-Free Association; Maryland Vapor Alliance; New York State Vapor Association; Ohio
Vapor Trade Association; Right to be Smoke-Free Coalition; Smoke-Free Alternatives Trade
Association (SFATA); SFATA-California; SFATA-Connecticut; SFATA-Hawaii; SFATA-
Louisiana; SFATA-Rhode Island; SFATA-Texas; SFATA-Wisconsin; Tennessee Smoke-Free
Association; and Texas Vapor Coalition.
Case 8:18-cv-00883-PWG Document 128 Filed 07/30/19 Page 2 of 3



                            Respectfully submitted,


                            / s/ Eri c P. Gotti ng
                            Eric P. Gotting (Bar ID #20278)
                            KELLER AND HECKMAN LLP
                            1001 G Street, N.W., Suite 500 West
                            Washington, D.C. 20001
                            Telephone (202) 434-4100
                            Facsimile (202) 434-4646
                            gotting@khlaw.com




                               2
        Case 8:18-cv-00883-PWG Document 128 Filed 07/30/19 Page 3 of 3



                            CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2019, I electronically filed the foregoing notice of

appeal with the Clerk of the Court of the District of Maryland by using the CM/ECF

system. All parties and amici are registered CM/ECF users and will be served through

the CM/ECF system.



                                                      / s/ Eri c P. Gotti ng
                                                      Eric P. Gotting (Bar ID #20278)




                                                 3
